Judgment and order reversed on the law, with costs, and motion denied, with ten dollars costs, on the ground that the pleadings raise issues of fact which require a trial, in respect, particularly, to the character of the machines for the purchase price of which the notes were given, and in respect to the reasonableness of the provision for attorney’s compensation specified in the notes. All concur. (The judgment was entered upon the order directing summary judgment in an action to recover purchase price of vending machines.) Present —• Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.